Title: To George Washington from the Board of War, 13 April 1779
From: Board of War
To: Washington, George



Sir.
War Office [Philadelphia] April 13. 1779

We have been honoured with yours of the 8th inst. & in Consequence have enquired into the Affair of Lt Col. Nicholls promotion. The Certificate of Major Scull is enclosed on that Subject. We refer your Excellency to our Letter of Feby 23d—in which is candidly stated all we know of the Arrangement & the Concern we had in that Bussiness.
The State of the Hunting Shirts you have no Doubt received. As that Article will be very necessary for the Light Troops & those going on the Frontiers particularly we are extremely sorry for the Deficiency.
We have been informed that from the Want of extensive Circulation of the News Papers your Excellency’s Proclamation in Favour of Deserters has not had the Effect it would have had were it more known to the Persons who are the Objects of it. We have had it struck off in Hand Bills & dispersed as far as the Time would admitt. But the Period for the Delinquents claiming the Benefit of the Pardon will so soon expire that we fear few will hear of it Time enough to take Advantage of it. We mention this to you for your Excellency’s Consideration that if it is consistent with good Policy further Time may be given.
We shall be glad of your Excellency’s Opinion on the Number of Hunting Shirts required & where they are to be sent. We have ordered Linen for ten thousand to be purchased by Otis & Henley at Boston & made up at that Place. We have the Honour to be with the greatest Respect Your very obedt Servants
Richard PetersBy order
